ORDER
In accordance with the opinion filed in this matter, Peyre Thomas Lumpkin, Esquire, Receiver, is hereby appointed to assume responsibility for respondent’s client files, trust accounts), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Mr. Lump-kin shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Lumpkin may make disbursements from respondent’s trust accounts), escrow account(s), operating account(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment. This includes paying restitution to any clients who were underpaid, or otherwise dispersing funds from the accounts according their ownership. In the event that unidentified funds remain in the accounts, at the end of his appointment, the receiver will relinquish those funds to the Lawyers’ Fund for Client Protection, until the claims period expires.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating ac*331count(s) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that the Receiver, Peyre Thomas Lumpkin, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that the Receiver, Peyre Thomas Lumpkin, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. Lumpkin’s office. Mr. Lumpkin’s appointment shall be for a period of no longer than nine months unless an extension of the period of appointment is requested.
/s/Jean H. Toal, C.J.
FOR THE COURT